Citation Nr: 0500709	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-18 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to a disability evaluation in excess of 10 
percent for hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel

INTRODUCTION

The veteran had active military service from November 1965 to 
November 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

In August 2004 the veteran provided oral testimony before the 
undersigned Acting Veteran's Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

The issue of an increased disability evaluation for hiatal 
hernia is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran brought a timely appeal to the Board on the 
issue of service connection for diabetes mellitus.

2.  At the Board hearing in August 2004, prior to the Board 
entering a decision in the appeal, the veteran withdrew the 
issue of service connection for diabetes mellitus from 
appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant of the issue of entitlement to service connection 
for diabetes mellitus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003); and as amended effective April 18, 2003, 68 Fed. Reg. 
13236-13237 (Mar. 19, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The relevant facts, briefly stated, reflect that in response 
to his claim for service connection for diabetes in February 
2002, the RO issued a decision in September 2002 that denied 
the claim.  The notice letter was issued in September 2002.  
That the RO accepted his notice of disagreement (NOD) in 
December 2002 as including service connection for diabetes 
mellitus is reflected in the RO Decision Review Officer (DRO) 
decision transmitted to the veteran in an April 2003 
statement of the case (SOC).  In April 2002 the RO received 
his request for a hearing with the DRO.  The DRO report of 
contact (VA Form 119) in December 2003 clarified any 
confusion or uncertainty regarding the appeal issues that may 
have arisen from the VA Form 9 received in June 2003.

The veteran and his representative were present at the August 
2004 Board hearing.  It was noted that prior to the hearing 
the veteran and his representative indicated that the appeal 
of the issue of service connection for diabetes would be 
withdrawn at this time (Transcript (T) 3).  A written 
statement received on the date of the hearing confirmed the 
veteran's desire to withdraw this issue from the appeal.  

Under 38 U.S.C.A. § 7105; 38 C.F.R. § 20.202, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing or on the 
record at a hearing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  

The recent amendment provided in essence that withdrawal may 
be made by the appellant or by his or her authorized 
representative, and modified the provision in the former 
regulation that a representative may not withdraw a 
Substantive Appeal filed by the appellant personally without 
the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2002).  VA stated that the amendment is 
intended to remove an unnecessary restriction on who may 
withdraw an appeal to the Board and to clarify appeal 
withdrawal procedures.  See 68 Fed. Reg. at 13236.  In any 
event that amendment does not warrant a different 
disposition given the facts of this case.

At the August 2004 Board hearing the appellant and his 
representative informed the undersigned Acting Veterans Law 
Judge that the issue of service connection for diabetes 
mellitus was being withdrawn.  The written affirmance 
confirmed the intended action initially expressed at the 
Board hearing.  Therefore, there remain no allegations of 
error of fact or law for appellate consideration regarding 
this matter.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed as to 
the foregoing claim without prejudice.  

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), does not 
affect matters on appeal when the question is one limited to 
purely legal questions.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc) holding the VCAA is not applicable where it 
could not affect a pending matter or could have no 
application as a matter of law.  The regulatory amendments 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3,159 and 3.326(a)).


ORDER

The appeal of the issue of entitlement to service connection 
for diabetes mellitus is dismissed.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in August 2001 and July 
2003.

The record shows that the veteran has indicated a worsening 
of his hiatal hernia manifestations has occurred since the 
last VA examination was completed in July 2002 and the date 
of the most recent clinical records on file (T inter alia 3-
4, 11-12).  In addition this assertion finds support in a VA 
physician's statement in December 2002.  The Board observes 
that the examination request indicated that VA did not send 
the claims file to the examiner and the examiner's narrative 
did not mention any review of the record in connection with 
the examination.  The veteran testified that he had ongoing 
VA treatment but the most recent records are dated early in 
2003 (T 11-12).

The fact that the July 2002 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2000). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted as 
follows:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  In this regard, 
the VBA AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records referable 
to his treatment for hiatal hernia.  

After obtaining any necessary 
authorization or medical releases, the 
VBA AMC should obtain and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified.  Regardless of 
the veteran's response, the VBA AMC 
should secure all outstanding VA 
treatment reports.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

3.  The VBA AMC should arrange for a VA 
special gastrointestinal examination of 
the veteran by an appropriate specialist 
for the purpose of ascertaining the 
current nature and extent of severity of 
his hiatal hernia.  

The claims file, the criteria for rating 
hiatal hernia under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, and a separate copy 
of this remand must be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  

The examiner should record pertinent 
medical complaints, symptoms, clinical 
findings and manifestations of the 
veteran's hiatal hernia.  The examiner 
should identify all of the veteran's 
associated symptomatology in order to 
determine the impairment caused by his 
hiatal hernia.  If there are other 
gastrointestinal disorders found, in 
addition to hiatal hernia, the examiner 
should specify which symptoms are 
associated with each disorder(s).  

If certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
gastrointestinal disorder(s) other than 
hiatal hernia is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
hiatal hernia, and, if not so related, 
whether the veteran's hiatal hernia has 
any effect on the severity of any other 
gastrointestinal disorder.  Any opinions 
expressed as to the extent of severity of 
hiatal hernia must be accompanied by a 
complete rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an evaluation in excess of 10 percent for 
hiatal hernia.  The RO should also 
document its consideration of the 
applicability of the provisions of 
38 C.F.R. § 3.321(b)(1).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC.  No action is 
required of the veteran until he is notified by the VBA AMC; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination without good cause 
shown may adversely affect the outcome of his claim for an 
increased rating for hiatal hernia and may result in a 
denial.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


